Citation Nr: 1759188	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-08 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of frostbite of the right hand.

2.  Entitlement to service connection for residuals of frostbite of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to March 1975.  Service personnel records show that the Veteran served at Ellison Air Force Base, Alaska.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of the hearing has been associated with the record.

These matters were previously before the Board in April 2016.  At that time the Board found new and material evidence to reopen the Veteran's service connection claim for residuals of right hand frostbite.  Both claims were remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's previous remand the Veteran was afforded a VA examination in June 2016 for cold injury residuals.  The examiner found that it was less likely than not that the Veteran had cold injury residuals of arthritis or others related to frostbite in service.  As rationale the examiner cited the lack of evidence of frostbite in the Veteran's service treatment records (STRs), no signs of a cold injury, and no current finding of arthritis in either hand.  The Board finds that the rationale cited by the VA examiner is insufficient.  In the Board's prior remand directives the VA examiner was directed to assume that the Veteran did in fact sustain a right hand frostbite injury in service.  The examiner instead relied on the lack of evidence of frostbite in the Veteran's STRs.  Furthermore, the examiner's conclusion that the Veteran had no other signs of a cold injury is internally inconsistent with the examination's findings that signs and symptoms of arthralgia and pain exist in both hands, described as aches.  Therefore, on remand the Veteran should be provided a new examination to determine the current nature and etiology of his claimed residuals of bilateral hand frostbite.

Additionally, the Veteran was recently granted service connection for diabetic neuropathy associated with diabetes mellitus.  It is unclear whether the diagnosed diabetic neuropathy manifests in the Veteran's hands.  Determining whether the Veteran's bilateral hand pain symptoms are manifestations of his service-connected diabetic neuropathy is essential to fully adjudicating his claims.  The opinion obtained on remand should address that question also. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the nature and likely etiology of the claimed right and left hand disabilities, to include whether they are frostbite residuals.  The claims file and copies of all pertinent records should be provided to the examiner for review.

Based on the examination and review of the record, the examiner should address the following:

(a)  Identify all pertinent diagnoses related to the hands.

(b)  Is it at least as likely as not that any diagnosed symptoms in either hand are manifestations of the Veteran's service-connected diabetic neuropathy?

(c)  If the answer to (b) is no, determine whether the Veteran has a separate current right and/or left hand disability. 

(d)  If so, is it at least as likely as not (50 percent probability) that any diagnosable hand disabilities had their onset in service or are causally related to service?  The examiner is informed that frostbite in service has been conceded for the right hand despite a lack of evidence in the Veteran's STRs.  The examiner should provide an explanation for any opinion provided.

2.  Then, readjudicate the appeal. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

